GOODRICH, P. J.
I dissent. The plaintiff recovered a verdict for $1,500 in an action for damages for a personal injury. The court at the trial granted a motion for a new trial unless tire plaintiff stipulated to reduce the recovery to $600. The plaintiff refusing thus to stipulate, the court set aside the verdict and granted the motion for a new trial, and the plaintiff appeals from the order. I think it is evident from an examination of the evidence that the court (Mr. Justice MADDOX presiding) fairly exercised its discretion, and with such an •exercise of discretion I am not inclined to interfere.